DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
JOHNSON et al., the closest prior art of record, fails to teach a thermoplastic hot-melt film having excellent bonding strength, which consists of any one composition selected from the group consisting of thermoplastic polyurethane, ethylene vinyl acetate, polyamide, and polyester compositions and further contains nanosilica wherein the content of the nanosilica is 0.1 to 5 parts per hundred resin and a size of the nanosilica is less than 100 nm. 
JOHNSON teaches hot melt adhesive may include at least one of a polyurethane, polyamide, and polyester [0053 and 0060]. The other materials can be added to the adhesives include fumed silica [0066]. The thickness of the adhesive is less than about 500 microns (0.5 mm), less than 200 microns (0.2 mm) [0063]. Heat activated adhesives may be laminated to the film substrate, forming an adhesive article [0061]. JOHNSON comprises other components in the hot melt adhesive and does not comprise nanosilica, therefore, JOHNSON fails to disclose or render obvious the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738. The examiner can normally be reached M-F, 9 am-5 pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Sui Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVE V. HALL
Primary Examiner
Art Unit 1763



/DEVE V HALL/Primary Examiner, Art Unit 1763